Case 19-70013 Document1 Filed in TXSB on 01/10/19 Page 1 of 4

Fill in this information to identify the case:

Unlted States Bankraptoy Court for the:
SOUTHERN DISTRICT OF TEXAS

(Check if this ls an

Case number (if known Chapter | 7 amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/16
SA elicit SE EE I NB EL

 

 

If more space fs needed, attach a separate sheet to tits farm, On the tep of any additional pages, write the debtor's name and
the case number (If known), For more information, a separate document, Instructions for Bankruploy Forms for Non-
individuals, is avaflable,

=

Debtor's hang Bay Area Regional Medical Canter, LLC

2 All other names debtor used
in the fast 8 years

inolude any assumed names,
trade names and dolng
business as names

3. Debtor's federal Employer
Identification Number (EIN)  —4.-8.- 0. 7 0 3.4 6 6

4, Debtor's address Principal place of business Matling address, If different from principal
place of business

 

 

 

 

 

200 Biossom St 7670 Woodway Drive, Ste 160
Number = Siraei Number  Streai
P.O, Box
Webster TX 77593 Houston T™ 77083
Cliy Stala = ZIP Gada City Stale ZIP Gade
Location of principal assets, If different
Harris from principal place of business
County

16850 Buscaneer Ln
Number Street

 

 

 

 

Houston TA 77058
City State = 23P Coda
§, Debtor's website (URL)
6, Type of debtor fl Corporalion (including Limited Llabilly Company (LLC) and Limllad Liablilly Partnership (LLP))

[] Partnership (excluding LLP)
[J] Other, Speclty:

 

Offletal Form 204 Voluntary Patitlon for Non-Individuals Filing for Bankruptey page t

 

 
Case 19-70013 Document1 Filed in TXSB on 01/10/19 Page 2 of 4

Debtor Bay Area Regional Medicai Center, LLG Case number (If known)

7. Describe debtor's business A, Gheck one:

wv Health Gare Businass fas defined In 174 0.8.0, § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(618))
Rallroad {as defined In 14 U.S.C. § 101{44)}

Stockbroker (as definad In 17 U.S.C, § 104(63A))

Commodity Broker (aa defined in 11. U.S,6. § 101(6))
Clearing Bank (as defined in 14 U.S.C, § 781(3))

None of the above

[Seg EGS ca Ee tbc
B, Cheek alf that apply:

MoOooOnoO

a

 

ie

E] Tax-exempt entily (as deserlbed tn 26 U.S.C, § 604)

CI Iavestmant company, Including hedge fund or pooled Investment vehlele {as defined In
15 U,S.G, § 808-3)

[1 Investment advisor {as defined In 46 U.S.C. § 80b-2(a)(1 4)

       

[EERE a eee Ss SEAT TANS CTR Sa
Cc. NAICS iNorth American Industry Classification System) 4-digit cade that bast describes debtor, Saa
hitpyiww. uscourts.aov/four-dialt-national-associalion-natcs-codes
8 2. ww 4

8. Under which chapter of the Check one:
Bankruptcy Gode fs the .
fA Chapter?

debtor filling?
(C1 Chapter 9
C Chapter 11. Cheol all that apply:
[J Dablors aggregate noncontingant liquidated debts (excluding debls owed lo
insiders or affilalas) ara loss (han $2,566,050 (amount subject lo adjustment on
4/01/19 and evary 3 years aflar that).

[| The debtor is a small business debtor as defined in 41 U.S.C. § 404(61D}, If the
debtor fs a small business deblor, allach (ha mos! recent balance sheet,
statement of oparations, cash-flow stalament, and federal Income jax return of Hf
all of these documents do not exist, follow the procedure fa
14 U.S.C. § 1446{1)(B),

TC} A plan Is balng filed with this palition.

[] Acceptances of the plan were solicited prepetition from one of more classes of
creditors, in accordance with 44 U.S.C. § 1126(b).

] The dabtor is required to fle perlodie reports (for example, 10K and 100) with the
Securities and Exchange Commission according lo § 13 or 18(d) of the Securities
Exchange Act of 1934. File the Allachment to Voluntary Petition for Non-
Individuals Filing for Bankruptoy Under Chapter.41 (Oificial Form 207A) with this
form.

O The debtor Is a shall company as dafined In the Securities Exchange Act of 1934

 

 

 

Rule f2b-2,
[] Chapter 12
Were prior bankruptcy fF No
cases filed by or against
the debtor within the last 8 Cl Yes, Distrlet When Case number
years? MM foo iyyyy
if more than 2 cases, atlach a District When Case number
separate list, MM FD YYYY
District When Case number
MM /DD I YYYY

Offictal Form 204 Voluntary Patitlon for Non-lndividuais Filing for Bankruptcy page 2
Case 19-70013 Document1 Filed in TXSB on 01/10/19 Page 3 of 4

 

10, Are any bankruploy cases
pending or belng filed by a
business partner or an
affillate of the debtor?

List all cases. If more than 4,
altach a separate list.

11, Why fs the caso fled In
this district?

 

 

 

 

Deblor Bay Area Reglonal Medical Center, LLC Casa number (i known}
vj No
[1 Yes. Debtor Relationship
Distrlet When
MM /0D/YYYY
Case number, If krowa
Debtor Relationship
District When
MM /DDIYYYY
Case number, if known
Check aif tat apply:
fT Debtor has had its domlclte, principal place of business, or principal assets In this district for 180

42, Does the debtor own or
have possession of any
real property or personal
property that needs
Immediate aftenlon?

He

days Immedialely preceding the date of thls patlilon or for a longer part of stich 180 days than la
any other district,

A bankiuptey case concerning doblor's affillate, general partner, or partnership is panding In this
district,

No

Yas, Answer below for each property that needs immediate allentlon, Attach addlttonal sheets If
needed.
Why does the property need Immediate attentlon? {Cheek ail that apply.)

[1] Htposes or is alleged to pose a thraat of Imminent and identifiable hazard to public health or
safaly,
Whal fs the hazard?

 

 

fC] it naeds to be physically sacurad or protected from lhe weather.

Ly ftincludas psiishable goods of assels that could quickly deterlorate or losa value withoul
allentlon (for exanpla, livestock, esasonal goods, meat, dairy, produce, or sacurillas-
related aagels or other options),

Cl Other

 

Where Is the property?

 

Number Street

 

 

Clty State ZIP Code

Is the proparty insured?
Ci Ne

E] Yes. insurance agency

 

Contact name

 

Phone

| | Statistical and adminstrative Information

 

13, Debtor's astimation of
avatlable funds

Officlal Form 204

I
Pa

Voluntary Petitlon for Non-Individuate Filing for Bankruptey

Chaok ene:

Funds will be avaliable for distributlon to unsecured creditors.
Aller any administrative expenses are pald, no finds Wit be avaliable for distributton to unsecured
creditors,

page 3
Case 19-70013 Document1 Filed in TXSB on 01/10/19 Page 4 of 4

 

Pebtor Bay Area Regional Medical Center, LLC Case number (if known)
14, Estimated number of oO t49 CJ 1,000-5,000 fz] 25,001-50,000
creditors C1 66-89 CC] 5,001-10,000 [] 50,001-100,000

C] 100-199 EF] 10,001-26,000 [] Mere than 100,000
Cl 200-999

45, Estimated assets (1 #0-$50,000 i] $1,000,007-$16 milion J $600,000,001-84 biliion
[CT] $50,001-$100,000 C7] $10,000,001-$60 million [Ty $1,000,000,004-$10 billlon
[1 $i00,c01-$600,000 E71] $50,000,001-§100 mitilen = [TJ $10,000,000,001-$50 billion
[J $800,001-$1 million [] $400,000,001-$600 millon = TY More than $50 bitllors

48, Estimated Habilltles [T] $0-$60,000 E} $1,000,004-$10 million (o $800,000,601-$4 bllicn
[[] 950,004-$100,000 (i #10,000,001-$60 milfion (1 34,000,000,001-$10 blition
[I] %400,001-$500,000 [I] $50,000,001-$100iniilion = [FJ $10,000,060,001-$60 billion
Cl] $800,004-$1 million [7] $100,000,001-$500 milion =] More than $50 pilllon

7 Request for Relief, Declaration, and Signatures

WARNING --Bankruptey fraud Is a serious crime. Making a false statement in connactlon wih a bankruptcy case can result In {Ines ap io
$500,00C of imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341, 1619, and 3671,

17, Deolaration and signature of © M The dablor requests rellef la accordance with the chapter of litle 11, Uniled States Code, specified In
authorized representative this pelltion,

of debtor
m Fhave been authorized to file this patitian on behalf of fhe cabtor.

m have examined the informatton In this petttlon and have a reasonable bellaf {hal tha information Is
true and correct,

{declare under penaily of,perury that the foregoing Is true ard corract.

Rick A. Zachardy
Printed name

    

i-&lgnatlire of althrmay rape yo

Richard Lee Fuqua jl
Printed name

PUQUA & ASSOCIATES, PC

   

18. Signature of attorney

 

 

 

 

 

 

 

 

 

Flim name

5005 Riverway, Sulte 250

Number Stree!

Houston TX 77056

City Stale ZIP Code

(7413) 980-0277 RLFugqua@FuqualLegal.com
Contact phone Email address

07552300 TX

Bar number Stale

Officlal Form 204 Voluntary Petition for Non-Indlviduals Filing for Bankruptey page 4
